Citation Nr: 0703985	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-18 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to April 
1963.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In July 2005, the Board remanded this matter to ensure 
compliance with VCAA notice, obtain a VA medical report, and 
to afford the veteran a medical examination and obtain a 
medical opinion.  This development has been completed and the 
matter has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran's 
thoracic spine disorder pre-existed his entry onto active 
service and did not undergo an increase in severity during 
his active service beyond the natural progression of the 
disease. 

2.  The veteran's current lumbar spine disability, to include 
degenerative arthritis and degenerative disc disease, did not 
have its onset during active service, did not manifest within 
one year of separation from active service, and is otherwise 
unrelated to his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 1137, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
September 2005 and March 2006.  The September 2005 letter 
informed the veteran of the requirements to establish a 
successful claim for service connection and advised of his 
and VA's respective duties in obtaining evidence.  He was 
asked to submit information to the RO so that the RO could 
assist him in obtaining evidence.  He was also asked to 
submit any pertinent evidence in his possession.  The March 
2006 letter provided the veteran notice with regard to 
assignment of disability ratings and effective dates.  The 
content of these letters notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the timing of the VCAA notice letters did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Indeed, since the September 2005 letter, additional evidence, 
an October 2005 VA examination, and additional argument, 
letters from the veteran's attorney in November 2005 and 
January 2006, have been submitted to VA.  The RO's issuance 
of supplemental statements of the case, in November and 
December 2005, afforded the veteran additional process.  
Furthermore, any defect in timing of the notice regarding the 
downstream elements of assignment of disability ratings and 
effective dates cannot result in prejudice to the veteran 
because the Board is denying his claim for service 
connection.  For these reasons, the veteran has not been 
prejudiced by the timing of the VCAA notice.

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  Also of record are Social Security 
Administration (SSA) records.  Appropriate VA medical 
examinations were afforded the veteran in May and October 
2003, and in October 2005.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



Service Connection

The veteran contends that service connection is warranted for 
a back disability.  He asserts that his current back 
condition was either caused by or aggravated during service, 
including as a result of being struck by a car shortly after 
entering service.  Specifically, he stated in a letter 
received by VA in October 2002, that he was knocked down when 
bumped from behind by a car while waiting for a bus.  At the 
time, he thought himself to be only bruised by this event.  
He asserts that a week later he started to have pain and 
reported to sick bay.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Additionally, certain chronic conditions, including 
arthritis, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. § 3.307, 3.309.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 
3.304(b).  The presumption of soundness may only be rebutted 
where there is clear and unmistakable evidence that the 
condition both preexisted service and was not aggravated by 
service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule applies to claims, which were pending on or 
filed after May 4, 2005.  As the veteran's case was pending 
as of that date, the amendment applies.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Of record, are enlistment reports of medical examination and 
medical history, both dated in January 1963.  Both documents 
are absent notation of any defect, infirmity or disorder of 
the veteran's back.  Therefore, he is entitled to the 
presumption of soundness unless clear and unmistakable 
evidence shows that a back condition preexisted his entrance 
into active service and was not aggravated by his active 
service.  

The veteran entered active service on February 13, 1963.  A 
March 18, 1963 service medical record notation indicates that 
the veteran reported that he was hit in the back by a car on 
March 13 and had lower back pain since.  He was admitted to a 
hospital ward on March 19.  An orthopedic consultation sheet, 
dated March 19, 1963, shows that the veteran reported that, 
one year prior, he had slipped and fell while carrying a 
heavy load and had back pain since.  This report also stated 
that the veteran was hit by a car during his enlistment.  An 
orthopedic evaluation yielded full range of motion, slight 
left dorsal scoliosis, no muscle spasm, no redness, but 
slight tenderness to the right of L1 to L3.  The orthopedic 
examiner found nothing to justify treatment.  This report 
also noted that x-rays showed evidence of old fracture.  It 
was noted that the veteran did not complain of symptoms in 
the area of the old fractures.  

Also of record is a service medical record report showing 
admission on March 19, 1963 and discharge on March 25, 1963.  
Physical examination was unremarkable at that time other than 
some limitation of motion and subjective complaints of 
tenderness over the first through third vertebrae, but no 
objective findings.  X-rays of his back revealed old 
compression fractures of T10 through T12.  This report 
summarized that, after orthopedic consultation, it was 
determined that no organic basis for his symptomatology could 
be found.  He was returned to a trial of full duty as of 
March 25, 1963.  

Post service, in September 1963, the veteran was treated for 
lumbar and dorsal pain.  Clinic notes from Dr. J.J. Innis, 
record the veteran's history of being struck by a car during 
service and state that the veteran's past history, including 
typical childhood diseases, were essentially non-
contributory.  He underwent a spinal fusion of D9, 10, 11, 12 
and L1 for treatment of destructive lesion of D9 through D 
11.  Following microscopic examination of bone from the 
vertebrae, a diagnosis was rendered of ischemic necrosis of 
bone.  The September 1963 laboratory report, that diagnosed 
ischemic necrosis of the bone, commented that this diagnosis 
was arrived at after consultation with several pathologists.  

The next pertinent evidence of record is from almost 40 years 
later.  October 2002 VA reports of x-rays and a bone scan 
provide impressions of lumbosacral spondylosis and 
degenerative disc disease of L-2 and L3 to S1, and 
degenerative joint disease of the lumbar spine.  A January 
2003 MRI showed degenerative changes of the thoracic spine 
and the lumbar region at L2/4, L4/5 and a mildly narrowed 
foramina at L3/4 partly due to slight facet joint hypertrophy 
and disease.  These diagnostic tests followed the veteran's 
complaints of back and leg pain with tingling and numbness.  

SSA disability records repeat the veteran's history of being 
struck by a car during service and contain medical evidence 
from Dr. M. Iqbal Mughal, M.D. dated in December 2002.  Dr. 
Mughal provided an impression that the veteran had post 
traumatic and post operative degenerative joint disease of 
the dorsal spine, a history of fusion from T9 to T12, and 
significant decreased range of motion of the dorsal spine.  
Dr. Mughal also recorded the veteran's report that he was 
struck by a car during service, characterized as resulting in 
fracture of multiple thoracic vertebrae.  A report signed by 
Dr. Richard M. Hutchison in June 2002 also contains the 
veteran's characterization of his surgery of the thoracic 
spine as resulting from an injury during service.  

A single page report of initial visit and findings, from Dr. 
Smith of the Orthopedic Institute of Texas, indicates an 
assessment of radiculopathy and spondylithoses and repeats 
the veteran provided history of an initial injury during 
service.  

In May 2003, the veteran underwent VA examination of his 
back.  The claims file was sent to the examiner for review.  
The examining physician indicated that the veteran had a 
reduced range of motion of the thoracolumbar spine, straight 
leg raising signs at 40 degrees bilaterally, reduced 
strength, reflexes of 1 and 2 plus at the knees and ankles 
and no loss of pinprick to the lower extremities.  An 
impression was rendered of spinal fusion T9 to L1, 
degenerative changes at T6 and T7, degenerative changes at L1 
to 2, and L3 to S1 with spondylolysis, and chronic pain.  
This physician opined that the veteran's current pain was not 
related to his being hit by a car just after his induction 
into service.  This opinion was supported by reasoning that 
the veteran was treated shortly after service for a necrotic 
bone disease which was a chronic condition, unrelated to car 
accident injuries.  The examiner also opined that the old 
fracture, referred to above, may have been the type of 
degenerative disease that the veteran was undergoing.  

In October 2003, the veteran again underwent a VA examination 
of his back.  Physical examination showed essentially the 
same results as the May 2003 examination.  This examiner also 
reviewed the veteran's claims file.  He indicated that the 
lack of notation on the veteran's entrance examination was 
not of importance in this case as such inspections involve 
only range of motion observations and not x-rays.  This 
examiner also stated that the bump by the car during service 
was irrelevant, reasoning that his complaints of pain did not 
occur for a week after the bump and are not clinically 
connected to this incident.  He also stated that the 
veteran's four month period in the Navy did not cause any 
aggravation of the pre-existing spine condition and that the 
veteran's current pain with degeneration of the lumbar spine 
is unrelated to the thoracic spine condition.  Cigarette 
smoking and the aging process were listed as major risk 
factors for degeneration of the lumbar spine.  A 
contemporaneous magnetic resonance image (MRI) showed 
degenerative changes in the lumbar and thoracic regions.  

Medical records from Dr. Bernard Crowell, dated in June 2004, 
report an assessment of low back pain, radicular pain, and 
the MRI results of mild foraminal stenosis with degenerative 
disc disease at multiple levels.  

In a letter dated in June 2004, Dr. Crowell opined that the 
September 1963 diagnosis of ischemic necrosis of the bone was 
probably incorrect.  This physician stated that he reviewed 
the veteran's x-rays and charts and performed a literature 
search of ischemic necrosis.  He reports that ischemic 
necrosis of the bone is usually accompanied by anterior or 
posterior cord syndrome, and patients that sustain ischemic 
necrosis of the bone usually go on to have a vertebral body 
collapse and/or changes in their vertebral bodies.  This 
physician bases his conclusion of an incorrect diagnosis on 
the absence of the aforementioned usual symptoms in the 
instant case.  

In October 2005, the veteran underwent another VA examination 
of his spine.  MRI and physical examination results were 
essentially unchanged from previous examinations.  The 
examiner stated that the veteran's thoracic condition existed 
prior to his entry into service and did not increase in 
severity during the veteran's service.  He also stated that 
the veteran's lumbar condition was not the result of his 
minor trauma when struck by a motor vehicle during service.  
In support of his conclusions, the examiner noted that the 
veteran stated that he had the thoracic spine condition prior 
to service.  Significantly, the examiner noted that the 
veteran did not claim to have pain in the area of his 
thoracic spine during service, but only of lumbar pain, which 
resolved.  The examiner found that the progression of the 
thoracic condition to the point of surgical intervention was 
due to the natural progression of the veteran's spinal 
disease, which has been labeled as ischemic necrosis of the 
bone, and not due to his time in the service or being struck 
by the car.  Finally, this examiner states that the veteran's 
current lumbar pain is caused by degenerative changes, 
consistent with the natural aging process.  

After a careful review of the evidence of record, the Board 
finds, by clear and unmistakable evidence, that the veteran's 
disability of the thoracic spine preexisted his entry into 
service and was not aggravated by his active service.  

Obvious from service medical records is that the veteran had 
a pre-existing compression fracture of T10 through T12.  
These fractures were found on x-rays thirty four days after 
his entrance into active service and described "old" 
compression fractures.  See 38 C.F.R. § 3.303(c).  The 
veteran contemporaneously reported a traumatic injury to his 
back occurring a year prior to his entrance onto active duty.  
Post-service treatment for his thoracic spine resulted in a 
diagnosis of a disease process, ischemic necrosis of the 
bone, and was not attributed to any in-service injury or 
event.  Indeed, in September 1963, Dr. Innes, who was aware 
of his in-service incident involving the automobile, stated 
that the veteran's past history was essentially non-
contributory to his thoracic spine disorder.  The October 
2005 examiner also provided a medical opinion that the 
veteran's thoracic spine condition predated his entrance into 
service.  This opinion is well supported as it is based on a 
review of the claims file and the veteran's own statement 
that he had a thoracic spine problem prior to entry into 
service.  The veteran is competent to report observable 
symptoms, characterized here as a "problem", experienced in 
an area of his back.  Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  

The Board has considered the evidence favorable to the 
veteran.  The veteran's reports to physicians that he 
sustained vertebrae fractures during service, is contradicted 
by the x-ray findings and treatment reports found in the 
service medical records.  The Board finds the medical 
evidence from service more probative on this matter than the 
history provided by the veteran almost forty years later.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  

Dr. Crowell's June 2004 letter is also afforded little 
probative value.  In weighing Dr. Crowell's opinion against 
the diagnosis rendered in 1963, the Board finds the evidence 
from 1963 to be significantly more probative.  Dr. Crowell's 
letter is based, in significant part, on a literature search 
describing the usual symptoms and associated conditions 
present in patients with ischemic necrosis.  He reasons that 
the absence of these symptoms and conditions means that the 
physicians rendered an incorrect diagnosis in 1963.  Dr. 
Crowell includes in his reasoning the statement "[s]ince 
most of these case reports diagnosis has been made with MRI 
scan and your injuries predate MRI scanning".  He does not 
explain the significance of this statement, but it follows 
from his reasoning that no diagnosis of ischemic necrosis 
would be valid prior to the advent of MRI technology.  The 
Board finds this reasoning significantly flawed as applied to 
this case because it does not address the basis for the 1963 
diagnosis, microscopic examination of bone samples by a 
pathologist.  The physicians who examined and treated the 
veteran in September 1963, and the pathologist who performed 
the laboratory tests at that time, were in a better position 
to render a diagnosis than Dr. Crowell's opinion rendered 
four decades later.  Of interest is that Dr. Crowell does not 
attribute the veteran's thoracic spine to service, he merely 
disagrees with the diagnosis rendered in September 1963.  
Therefore, even if the Board were to afford his opinion more 
weight, which it does not, it would not follow that the 
veteran's thoracic spine disorder did not precede service.  
Rather, it would merely follow that his preexisting fractures 
of the spine were caused by some other injury or disease 
process, obviously originating before entrance into service, 
as x-rays thirty four days after entrance into service showed 
"old" compression fractures.  

The presence of "old" compression fractures of the 
veteran's thoracic vertebrae, the lack of complaint of pain 
in the thoracic spine during service, his post service 
diagnosis of a disease process not contributed to by his past 
medical history, and the well supported medical opinions of 
the May 2003 and October 2005 VA medical examiners, taken 
together, constitute clear and unmistakable evidence that the 
veteran's thoracic spine disorder pre-existed his entry into 
active service.  

The Board also finds that the veteran's preexisting thoracic 
spine disorder did not increase in severity during his 
service beyond the natural progression of his disease.  
Obvious is that the veteran's thoracic spine was asymptomatic 
during service.  He did not complain of any problems with his 
thoracic spine during service; his complaints were limited to 
his lumbar spine.  Thus, there is no contemporaneous evidence 
that the veteran's preexisting disorder of the thoracic spine 
increased in severity during service.  Post service, he was 
treated for a disease process, ischemic necrosis, of his 
thoracic vertebrae, not for residuals of a traumatic injury.  
At that time, his past history was found to be essentially 
non-contributory to his diseased spine.  The October 2003 VA 
examiner found that the veteran's thoracic spine disorder was 
not aggravated by his service and the October 2005 examiner 
made the finding that the veteran's progression of the 
thoracic condition to the point of surgical intervention was 
due to the natural progression of the veteran's spine 
disease, diagnosed as ischemic necrosis, and not due to his 
time in service or due to being struck by a car.  Therefore, 
any incremental increase, although there is no evidence of 
such, during his seventy days of active service, was clearly 
and unmistakably the result of the natural progression of his 
ischemic necrosis of the bone.  

Because the veteran's thoracic spine disorder preexisted his 
entry into active service and was not aggravated by his 
active service, service connection for this disability is not 
warranted.  

The Board now turns to whether the veteran's current lumbar 
spine disorder had its onset during service or is otherwise 
related to his active service.  

While service medical records report that the veteran 
complained of lumbar pain after his report of being struck by 
a car, no clinical evidence was found of any injury or 
disease of his lumbar spine during service.  He was evaluated 
by the orthopedic service, found to have essentially full 
range of motion of the lumbar spine and x-rays showed a 
normal lumbar spine.  Indeed, the orthopedic consultation 
report stated "I do not find ...much to treat at this time."  
After review of the claims file, the October 2005 VA examiner 
stated that the veteran's lumbar spine pain resolved during 
service.  Significantly, although the veteran underwent 
extensive examination and treatment for his thoracic spine 
disease post service, records of that treatment are absent 
for any indication of lumbar spine defects, injuries or 
disease.  

The veteran was diagnosed as having lumbosacral strain in 
1967.  The next post-service medical evidence of lumbar spine 
disease is from a VA x-ray report dated in October 2002, 
nearly four decades after he was separated from active 
service.  VA examiners have attributed the veteran's current 
back pain to degeneration of the lumbar spine from the aging 
process and his pre-existing thoracic spine disease.  Both 
examiners opined that the veteran's current back pain is 
unrelated to being struck by a car during service.  

There is no indication of a chronic lumbar spine injury 
resulting from being struck by the car during service.  
Neither the service medical records nor the 1963 and 1967 
post service treatment records contain any indication of 
chronic residuals from that incident.  There is a lack of 
treatment or diagnosis of the veteran's lumbar spine for many 
years after separation from active service, with the 
exception of one episode of lumbosacral strain in September 
1967.  Nor are the presumptive provisions of 38 C.F.R. § 
3.307 and § 3.309 for application, as degenerative joint 
disease of the spine did not manifest within one year of 
separation from active service.  

The veteran's own opinion that his current back pain was 
caused or aggravated by service is not competent evidence 
because, as a layperson, he is not competent to offer a 
medical opinion as to the etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

All competent evidence of record shows that the veteran's 
current lumbar spine disorder did not have its onset during 
service and is otherwise unrelated to his active service.  

In summary, the veteran's current thoracic spine disorder 
preexisted service and did not increase in severity during 
service, beyond the natural progression of his disease; his 
lumbar spine disease did not have its onset during service 
and is unrelated to any event, disease or injury occurring 
during service, including being struck by a car during 
service.  The preponderance of the evidence demonstrates that 
the veteran's current back disorder is the result of his 
preexisting thoracic spine disorder and the degeneration of 
the lumbar spine occurring post service.  Therefore, his 
claim for service connection for a disability of the back 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a back disability is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


